DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 4, label 420, applicant recites “Receive Request From User To Generate Tasks”, however, in the disclosure, applicant recites “The content of data  file may be analyzed for metadata and associated to roles of each user. The metadata can be submitted to generate task at task generation step 420”.  Applicant is requested to verify that disclosure as originally filed describes the Fig. 1 – Fig. 22 properly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 12 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 5 and 9 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to obtaining historical data related to home property, analyzing the data to identify homes which has a service expectancy for a home feature (roof, siding, etc.), generate a recommendation material (a reminder, an advertisement, a proposal, etc.), and send the recommendation material to an owner associated with the home property, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting of a recommendation material from a primary device (server) to a secondary device (client recipient), and using computer for storing data and generating a recommendation material. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of server obtaining and analyzing historical data to identify data records that meet certain criteria, generating a recommendation material and providing of the recommendation material to the client recipient amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-3, 9-10 and 16-17, these claims recite limitations that further define the same abstract idea of receiving user impression data (e.g. historical data), receiving demographic group membership data (archived use data), perform analysis of using the received data and based on the results of the analysis, add the user to either the deterministic user group or probabilistic user group. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above. Also,
As for dependent claims 2, 4, 6, 8, 10 and 12, these claims recite limitations that further define the same abstract idea of providing additional information in the recommendation material. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 3, 7 and 11, claimed invention recite limitations that an API call can be used to launch an e-mail application. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US Patent 11,017,487 in view of RenewalFinancial’s published article “Is it time to replace your roof?”.

Regarding claims 1, 5 and 9, Gross teaches system and method of generating real estate service management recommendations (Campbell, Accessing primary property records associated with the individual property, wherein the primary property records comprise one or more of construction permit information associated with the individual property and an age of the individual property) [Gross, 0002, Fig. 6, 7 and associated disclosure], the method comprising: 
one or more computer readable storage media (Campbell, The memory 56 may be any suitable article of manufacture that can serve as media to store processor-executable code, data, or the like) [Campbell, col. 1, lines 62 – 67]; 
one or more processors operatively coupled with the one or more computer readable storage media (Campbell, The system may also include a processor configured receive the user input identifying the individual property) [Campbell, col. 1, lines 26 – 38]; and 
program instructions stored on the one or more computer readable media that, when executed by the one or more processors, direct the computing apparatus to at least (Gross, applications can be embodied in tangible, machine readable form for causing a computing system to execute appropriate operations) [Gross, 0055]: 
obtaining home property data from one or more databases, wherein the home property data comprises one or more home features (roof, siding, etc.) of a plurality of home features (Campbell, The assessment manager 20 is also in communication with various sources of primary property records 26 and secondary property information 28. Primary property records 26 may include recorded information that is specific to the individual property 12 of interest to the user. For example, such information may be accessed from publicly available city records and/or permitting databases 30, title databases 32, real estate databases 34, and/or insurance records 36. In one embodiment, the permitting database 30 may have a record for a construction permit for a new roof for the individual property 12. Based on the difference between the permit date and the time of the query from the user device 14, the age of the roof may be determined) [Campbell, col. 4, lines 11 – 22] and 
Campbell does not teach obtaining service expectancy information. However, RenewFinancial in their published article teaches life expectancy of different types of roofing (home feature). Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Campbell by adopting teachings of RenewFinancial to determine remaining lifespan of a home feature like roof by subtracting the calculated age of the roof form the lifespan of a roofing material, and take appropriate actions based upon the results,
Campbell in view of RenewFinancial teaches system and method further comprising:
obtaining home property data from one or more databases, wherein the home property data comprises one or more home features (roof, siding, etc.) of a plurality of home features [Campbell, col. 4, lines 11 – 22] and a service expectancy associated with the one or more home features (RenewFinancial, The lifespan of your roof is primarily determined by the roofing material used. Traditional asphalt shingle roofs, which are the most common in the United States, typically last between 20 and 25 years. Wood shingle and shake roofs typically last between 20 and 30 years. Metal roofs can last 40 to 50 years. Slate, copper, and tile roofs, which are common in both California and Florida, can last up to 100 years or even longer) [RenewFinancial, page 1]; 
identifying one or more triggers based at least on one or more of the home features and the service expectancy (Campbell, The techniques 20 may consider a single identified likely repair as triggering an output of a likely condition hazard. Further, not all repair types may be part of the property condition assessment. However, a user may find it beneficial to know that, in general, a particular property has a high likelihood of 25 needing a repair within a particular time frame. The property condition output 130 may also include parameters or definitions indicating the predetermined time frame and the criteria for assessing what types of likely repairs rise to the level of a condition hazard (e.g., $5000 or greater))  [Campbell, col. 11, lines 20 – 30]; 
generating a recommendation associated with the home property data based on at least the one or more triggers (Campbell, generating a property condition output using property condition model with the variable inputs; and providing the property condition output to a user) [Campbell, col. 2, lines 12 – 15]; 
surfacing the recommendation in a user interface of the property service platform, wherein the recommendation comprises at least the home property data (Campbell, generating a property condition output using property condition model with the variable inputs; and providing the property condition output to a user) [Campbell, col. 2, lines 12 – 15; Fig. 6, 7 and associated disclosure]; and 
sending a communication, wherein the communication comprises at least the recommendation and a client recipient (Campbell, generating a property condition output using property condition model with the variable inputs; and providing the property condition output to a user) [Campbell, col. 2, lines 12 – 15; Fig. 6, 7 and associated disclosure].

Regarding claims 4, 8 and 12, Campbell in view of ReviewFinancial teaches system and method, wherein the recommendation further comprises a customized task associated with at least the home property data and a user of the property service platform 

    PNG
    media_image1.png
    133
    255
    media_image1.png
    Greyscale
	
[Schreier, Fig. 5A-5B and associated disclosure].


Claims 2-3, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US Patent 11,017,487 in view of RenewalFinancial’s published article “Is it time to replace your roof?” and Schreier et al. US Publication 2017/0365008.

Regarding claims 2, 6 and 10, Campbell in view of ReviewFinancial does not explicitly teach communication to comprise at least one or more vendors, service provider information, and a maintenance repair timeline. However, Schreier teaches a recommendation system and method that may utilize various information sources to identify useful tips and recommendations for a user regarding his or her home. Schreier teaches to make recommendation to the home owner, and in addition also information about a service provider that the homeowner may contact [Schreier, Fig. 5A-5B and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Campbell in view of ReviewFinancial by adopting teachings of Schreier to request the home owner to order services from their partnering service providers.
Campbell in view of ReviewFinancial and Schreier teaches system and method,  wherein the communication further comprises at least one or more vendors, service provider information, and a maintenance repair timeline (additional data content provided in the communication) 

    PNG
    media_image1.png
    133
    255
    media_image1.png
    Greyscale
	
[Schreier, Fig. 5A-5B and associated disclosure].

Regarding claims 3, 7 and 11, Campbell in view of ReviewFinancial and Schreier teaches system and method, wherein sending the communication further comprises launching an e-mail application using an application programming interface (API) (Schreier, In some cases, if a user is a customer, the user may access the recommendation tool by clicking on a uniform record locator (URL) address in an email that passes agent information to the user ( e.g., in which the URL address passes one or more parameters). The user may then contact his or her insurance agent for more information by using the agent information provided in the email) [Schreier, 0022].


Conclusion

Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


June 9, 2022